DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5-7, 10, 12-15, 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al. (US 2012/0189182 A1) in view of Somasundaram et al. (US 2017/0169562 A1).
Regarding claim 1, Liang teaches:
A method for automatically assigning numeric labels to teeth in a dental arch map ([0012], “According to one aspect of the invention, there is provided a method for generation of an electronic dental chart for a patient,” FIG. 4, 3B) comprising: 
providing a 3D surface image of patient dentition comprising identified individual teeth and determined tooth position in the dental arch; ([0028], “Referring to the logic flow shown in FIG. 2, one or more images needed for generating template dental chart 40 are obtained in an obtain images step 100. The images obtained can be any of a number of types of images, as well as combinations that include different types of images. It can be appreciated that, for this processing, at least some amount of image data content is required for a particular tooth in order for that tooth to be presented in template dental chart 40.”[0031], “In addition to use of 2-D images, a 3-D image, such as a reconstructed CBCT image, can be used as a basis for generating at least some portion of template dental chart 40. Alternately, a 3-D contour image, obtained by projecting, recording, and analyzing a contour pattern or projection fringe pattern from the tooth surface, could be used for generating template dental chart 40. In one embodiment, a 3-D template is provided as an alternative type of dental chart image.” FIG. 3B shows the 3D surface image of the teeth. FIG. 3A each teeth has a number corresponds to it’s position. )
defining a tooth contour for the identified teeth; ([0027], “Unlike a standard printed blank dental chart, however, template dental chart 40 is generated from images of the patient's teeth in one embodiment, using analysis of the images, and shows features that are particular to the patient, such as number of teeth, relative tooth size, and detected tooth outline and angle, as well as overall tooth condition, tooth color, and restorations and other treatments for the tooth or for specific surfaces of the tooth. A standardized template using conventional tooth outline symbols can alternately be used, such as with symbols 42 appropriately highlighted or otherwise marked to indicate whether or not images have been obtained for the corresponding teeth.”)
labeling a display of the tooth contour with an assigned tooth number according to the tooth position, tooth contour; ([0027], “Unlike a standard printed blank dental chart, however, template dental chart 40 is generated from images of the patient's teeth in one embodiment, using analysis of the images, and shows features that are particular to the patient, such as number of teeth, relative tooth size, and detected tooth outline and angle, as well as overall tooth condition, tooth color, and restorations and other treatments for the tooth or for specific surfaces of the tooth.” FIG. 3A, 3C labeling of the teeth for each position of the teeth.) and 
displaying the labeled mapping. (FIG. 3C displaying the labeling of the teeth)
However, Liang does explicitly, but Somasundaram teaches:
The provided 3D surface image is a segmented 3D surface image (Abstract: “The methods include receiving a segmented digital 3D model of teeth and selecting a digital 3D model of a tooth from the segmented digital 3D model.” )
identifying the tooth type as one of incisor, canine, premolar, or molar; ([0028], “Method 22 includes receiving a segmented digital 3D model of a patient's teeth (step 24) and identifying the tooth type by classification of the aggregated features of the tooth (step 26), which can also include receiving contextual information (step 27) for use in identifying the type of tooth. The tooth identification can also be performed by receiving the 3D model or an arch within the model (step 24) and identifying the, tooth type without segmentation of the 3D model (step 25). The results of the tooth identification are stored in an electronic library of tooth shapes (step 28)” [0025], “he thirty-two different tooth types comprise the following for each of the four quadrants upper left, upper right, lower left, and lower right: central incisor; lateral incisor; canine; first premolar; second premolar; first molar: second molar; and third molar. The present method can also be used for the twenty primary teeth. The tooth recognition and identification can involve predicting the type of tooth or identifying the type of tooth with a particular degree of accuracy of the actual type for the tooth where the degree of accuracy is high enough for the identification of tooth type to be useful. For example, the identifying can include identifying a type of tooth with 90%, or 95%, or 99% accuracy.”)
labeling a display of the tooth contour with an assigned tooth number according to tooth type ([0051], “FIG. 11 is a diagram of a user interface illustrating a digital 3D model of upper and lower arches of teeth along with numbers associated with each tooth in the model. Those numbers can be correlated with predicted types of each tooth in the model using any of the tooth identification or prediction methods described herein.”)
Liang teaches receiving a 3D dental surface image and analyzing the image and labeling the teeth based on the position and outline the teeth. Somasundaram teaches the received 3D dental surface image is a segmented image and teeth type is predicated based on the image. Teeth labeling is further based on the predicated teeth type.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang with the specific teachings of Somasundaram to generate accurate tooth labeling for dental examination. 


Regarding claim 2, Liang in view of Somasundaram teaches:
The method of claim 1 further comprising editing the assigned tooth number according to an operator instruction. (Liang [0029], “Manual entry of the tooth number or other identifier is used to associate each image with its corresponding tooth and symbol in the template in one embodiment.”)

Regarding claim 3, Liang in view of Somasundaram teaches:
The method of claim 1 further comprising acquiring a 3D surface image of patient dentition. (Liang [0029], “As is shown by example for a partial template chart in FIG. 3A and in the alternate top view of FIG. 3B, the images that are obtained can be of one or more image types or modalities, including visible light images (VL), fluorescence images (F), x-ray images (X), image projections used for forming a volume image in CBCT processing, contour images, and ultrasound images. …” FIG. 3B , 3D surface image.)

Regarding claim 5, Liang in view of Somasundaram teaches:
The method of claim 3 wherein the 3D surface image is from a structured light imaging apparatus. (Liang [0029], “As is shown by example for a partial template chart in FIG. 3A and in the alternate top view of FIG. 3B, the images that are obtained can be of one or more image types or modalities, including visible light images (VL), fluorescence images (F), x-ray images (X), image projections used for forming a volume image in CBCT processing, contour images, and ultrasound images. ”)

Regarding claim 6, Liang in view of Somasundaram teaches:
The method of claim 3 wherein the 3D surface image is from an ultrasound apparatus. (Liang [0029], “As is shown by example for a partial template chart in FIG. 3A and in the alternate top view of FIG. 3B, the images that are obtained can be of one or more image types or modalities, including visible light images (VL), fluorescence images (F), x-ray images (X), image projections used for forming a volume image in CBCT processing, contour images, and ultrasound images. ”)

Regarding claim 7, Liang in view of Somasundaram teaches:
The method of claim 3 further comprising segmenting the 3D surface image to identify individual teeth and to determine tooth position in the dental arch. (Somasundaram [0029] teaches segmenting image to find each tooth in the model; each tooth has a location in the model, “An example of teeth that have been segmented in a digital model is illustrated in FIG. 3. The segmentation provides for separating individual teeth in the digital 3D model, as represented by the shading in FIG. 3, and each tooth in the model can essentially be digitally separated from the other teeth for further processing. The digital 31) model of teeth can be segmented in a variety of ways for input to method 22.” Liang teaches tooth position, Somasundaram teaches finding tooth position using segmentation. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang with the specific teachings of Somasundaram to generate accurate tooth position information.)

Regarding claim 10, Liang in view of Somasundaram teaches: 
The method of claim 1 further comprising accepting and executing an operator instruction that corrects the identified tooth type for one or more teeth.(Somasundaram [0026], “System 10 can also include an electronic display device 16, such as a liquid crystal display (LCD) device, for displaying indications of tooth types and corresponding shapes, and an input device 18 for receiving user commands or other information.” The combination of claim 1 is incorporated here. It is well-known that user can input command to correct a computer generated result. Examiner take official notice here. Somasundaram teaches predicate tooth type using a computer. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang in view of Somasundaram with the well-known knowledge. The combination would allow user to correct the computer generated tooth type. The benefit would be to generate more accurate tooth type. )

Regarding claim 12, Liang in view of Somasundaram teaches: 
The method of claim 1 wherein the assigned tooth number is determined using computer learning algorithms based on various patient data and tooth characteristics.( Somasundaram [0040]: “Table 1 provides exemplary pseudocode for implementing the point classification (machine learning) training data algorithm. Table 2 provides exemplary pseudocode for implementing the point classification (machine learning) algorithm for tooth identification.” Table 1 and 2 gives details about the learning algorithm. The learning algorithm is used to predicate the type of the tooth, which in turn is used to assign number labeling for the tooth. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang with the specific Somasundaram to accurately labeling tooth number.)

Regarding claim 13, Liang in view of Somasundaram teaches: 
The method of claim 1 further comprising accepting an operator instruction entered by selecting a displayed contour for a tooth.( Liang [0039], “This may be a pop-up window or, alternately, a dedicated area of a user interface screen for display of stored information on any selected tooth.”)

	Regarding claim 14, Liang teaches:
A dental imaging apparatus (FIG. 1) comprising: 
a surface imaging apparatus that acquires a 3D surface image of a patient; ([0025], “FIG. 1 shows a dental information system 10 for obtaining patient images and generating an electronic dental chart according to an embodiment of the present invention. Dental information system 10 includes at least one imaging apparatus, which may be an x-ray imaging apparatus 12, a digital camera 14 such as an intra-oral camera, or a dental cone-beam computed tomography (CBCT) system 16 for generating volume images of tooth structure. Other types of imaging apparatus could also be employed for obtaining images of teeth and supporting structures, gums, and related tissue, such as apparatus using ultrasound or other imaging type. In addition, various types of diagnostic measurement instrumentation may also be provided for working with dental information system 10, as described in more detail subsequently. ” [0028], “Referring to the logic flow shown in FIG. 2, one or more images needed for generating template dental chart 40 are obtained in an obtain images step 100. The images obtained can be any of a number of types of images, as well as combinations that include different types of images. It can be appreciated that, for this processing, at least some amount of image data content is required for a particular tooth in order for that tooth to be presented in template dental chart 40.”[0031], “In addition to use of 2-D images, a 3-D image, such as a reconstructed CBCT image, can be used as a basis for generating at least some portion of template dental chart 40. Alternately, a 3-D contour image, obtained by projecting, recording, and analyzing a contour pattern or projection fringe pattern from the tooth surface, could be used for generating template dental chart 40. In one embodiment, a 3-D template is provided as an alternative type of dental chart image.” FIG. 3B shows the 3D surface image of the teeth. FIG. 3A each teeth has a number corresponds to it’s position. )
a host processor ([0026], “Still referring to FIG. 1, a host processor 20, such as a computer or other type of dedicated logic processor for obtaining, processing, and storing image data from the imaging apparatus is also part of dental information system 10,”) that is configured 
to respond to operator instructions (FIG. 1 and 2 shows once user starts to obtain patient dental images using the capturing device.)
to form a mapping of outlines for the teeth in the arch, ([0027], “Unlike a standard printed blank dental chart, however, template dental chart 40 is generated from images of the patient's teeth in one embodiment, using analysis of the images, and shows features that are particular to the patient, such as number of teeth, relative tooth size, and detected tooth outline”) and 
to label the mapping of teeth outlines with a numbering scheme according to at least tooth position, individual tooth contour,; ([0027], “Unlike a standard printed blank dental chart, however, template dental chart 40 is generated from images of the patient's teeth in one embodiment, using analysis of the images, and shows features that are particular to the patient, such as number of teeth, relative tooth size, and detected tooth outline and angle, as well as overall tooth condition, tooth color, and restorations and other treatments for the tooth or for specific surfaces of the tooth.” FIG. 3A, 3C labeling of the teeth for each position of the teeth.) and 
a display in signal communication with the host processor for displaying the tooth labeling. (FIG. 1, processor 20 sent signal communication with display 26. FIG. 3C displaying the labeling of the teeth.)
However, Liang does explicitly, but Somasundaram teaches:
to segment the 3D surface image to identify individual teeth in a dental arch, (FIG. 3, [0029], “An example of teeth that have been segmented in a digital model is illustrated in FIG. 3. The segmentation provides for separating individual teeth in the digital 3D model, as represented by the shading in FIG. 3, and each tooth in the model can essentially be digitally separated from the other teeth for further processing. The digital 31) model of teeth can be segmented in a variety of ways for input to method 22. In some cases, a software interface may be presented in order for a user to perform the segmentation, or some parts of it, manually. In other cases, the segmentation can be performed automatically through processing of the digital 3D model.” FIG. 3 shows each tooth position in the dental arch.)
to identify the tooth type as one of incisor, canine, premolar, or molar, ([0028], “Method 22 includes receiving a segmented digital 3D model of a patient's teeth (step 24) and identifying the tooth type by classification of the aggregated features of the tooth (step 26), which can also include receiving contextual information (step 27) for use in identifying the type of tooth. The tooth identification can also be performed by receiving the 3D model or an arch within the model (step 24) and identifying the, tooth type without segmentation of the 3D model (step 25). The results of the tooth identification are stored in an electronic library of tooth shapes (step 28)” [0025], “he thirty-two different tooth types comprise the following for each of the four quadrants upper left, upper right, lower left, and lower right: central incisor; lateral incisor; canine; first premolar; second premolar; first molar: second molar; and third molar. The present method can also be used for the twenty primary teeth. The tooth recognition and identification can involve predicting the type of tooth or identifying the type of tooth with a particular degree of accuracy of the actual type for the tooth where the degree of accuracy is high enough for the identification of tooth type to be useful. For example, the identifying can include identifying a type of tooth with 90%, or 95%, or 99% accuracy.”)
to label the mapping of teeth outlines with a numbering scheme according to …tooth type in the arch ([0051], “FIG. 11 is a diagram of a user interface illustrating a digital 3D model of upper and lower arches of teeth along with numbers associated with each tooth in the model. Those numbers can be correlated with predicted types of each tooth in the model using any of the tooth identification or prediction methods described herein.”)
Liang teaches receiving a 3D dental surface image and analyzing the image and labeling the teeth based on the position and outline the teeth. Somasundaram teaches the segmenting received 3D dental surface image to find teeth positions and teeth type is predicated based on teeth information in the image. Teeth labeling is further based on the predicated teeth type.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang with the specific teachings of Somasundaram to generate accurate tooth labeling for dental examination.

Regarding claim 15, Liang in view of Somasundaram teaches:
The imaging apparatus of claim 14 wherein the surface imaging apparatus uses structured reflectance light. (Liang [0029], “As is shown by example for a partial template chart in FIG. 3A and in the alternate top view of FIG. 3B, the images that are obtained can be of one or more image types or modalities, including visible light images (VL), fluorescence images (F), x-ray images (X), image projections used for forming a volume image in CBCT processing, contour images, and ultrasound images. ”)

Regarding claim 18, Liang teaches:
A method for automatically assigning a numeric label to a tooth in a dental arch map, ([0012], “According to one aspect of the invention, there is provided a method for generation of an electronic dental chart for a patient,” FIG. 4, 3B)  the method executed at least in part by a computer (FIG. 1) and comprising: 
acquiring a 3D surface image of patient dentition; ([0029], “As is shown by example for a partial template chart in FIG. 3A and in the alternate top view of FIG. 3B, the images that are obtained can be of one or more image types or modalities, including visible light images (VL), fluorescence images (F), x-ray images (X), image projections used for forming a volume image in CBCT processing, contour images, and ultrasound images. ” [0031], “In addition to use of 2-D images, a 3-D image, such as a reconstructed CBCT image, can be used as a basis for generating at least some portion of template dental chart 40. Alternately, a 3-D contour image, obtained by projecting, recording, and analyzing a contour pattern or projection fringe pattern from the tooth surface, could be used for generating template dental chart 40. In one embodiment, a 3-D template is provided as an alternative type of dental chart image.”)
defining a tooth contour for the identified tooth; ([0027], “Unlike a standard printed blank dental chart, however, template dental chart 40 is generated from images of the patient's teeth in one embodiment, using analysis of the images, and shows features that are particular to the patient, such as number of teeth, relative tooth size, and detected tooth outline and angle, as well as overall tooth condition, tooth color, and restorations and other treatments for the tooth or for specific surfaces of the tooth. A standardized template using conventional tooth outline symbols can alternately be used, such as with symbols 42 appropriately highlighted or otherwise marked to indicate whether or not images have been obtained for the corresponding teeth.”)
labeling a display showing the tooth contour with an assigned tooth number according to the tooth position, tooth contour,; ([0027], “Unlike a standard printed blank dental chart, however, template dental chart 40 is generated from images of the patient's teeth in one embodiment, using analysis of the images, and shows features that are particular to the patient, such as number of teeth, relative tooth size, and detected tooth outline and angle, as well as overall tooth condition, tooth color, and restorations and other treatments for the tooth or for specific surfaces of the tooth.” FIG. 3A, 3C labeling of the teeth for each position of the teeth.)  and 
displaying the labeled mapping. (FIG. 3C displaying the labeling of the teeth)
However, Liang does explicitly, but Somasundaram teaches:
Processing the 3D surface image content to segment the tooth and to determine tooth position in the dental arch; (FIG. 3, [0029], “An example of teeth that have been segmented in a digital model is illustrated in FIG. 3. The segmentation provides for separating individual teeth in the digital 3D model, as represented by the shading in FIG. 3, and each tooth in the model can essentially be digitally separated from the other teeth for further processing. The digital 31) model of teeth can be segmented in a variety of ways for input to method 22. In some cases, a software interface may be presented in order for a user to perform the segmentation, or some parts of it, manually. In other cases, the segmentation can be performed automatically through processing of the digital 3D model.” FIG. 3 shows each tooth position in the dental arch.)
identifying the tooth type according to one or more of tooth position and contour; 
 ([0042], “Given an input 3D scan of a patient's dental arch, the point classification of step 26 as described above rises 3D mesh features along with learned models of 3D tooth shapes to predict the tooth types of the individual teeth. In particular, each segmented tooth is passed to a tooth type classifier, which computes the covariance descriptor of 3D mesh features over the entire tooth shape, and classifies this feature to one of thirty-two tooth types based on the learned classification model. …, since the teeth are arranged in a particular order, they can be considered as a chain-connected graph of mesh objects, where each object is an individual tooth. Based on this layout, the labels of individual teeth will affect the labels of adjacent teeth. If the independent tooth recognition algorithm, provides as output probabilities of likely labels for a particular tooth, then the ranked ordering of likely labels can be used for further refinement. For example, if one tooth object is assigned a particular label with very high probability, it is equally highly unlikely that any other tooth in the mouth will be assigned that same label”)
labeling a display of the tooth contour with an assigned tooth number according to identified tooth type ([0051], “FIG. 11 is a diagram of a user interface illustrating a digital 3D model of upper and lower arches of teeth along with numbers associated with each tooth in the model. Those numbers can be correlated with predicted types of each tooth in the model using any of the tooth identification or prediction methods described herein.”)
Liang teaches receiving a 3D dental surface image and analyzing the image and labeling the teeth based on the position and outline the teeth. Somasundaram teaches the segmenting received 3D dental surface image to find teeth positions and teeth type is predicated based on teeth information in the image. Teeth labeling is further based on the predicated teeth type.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang with the specific teachings of Somasundaram to generate accurate tooth labeling for dental examination. 

Regarding claim 19, Liang in view of Somasundaram teaches: 
The method of claim 18 wherein identifying the tooth type comprises identifying the tooth as one of incisor, canine, premolar, or molar type. (Somasundaram [0028], “Method 22 includes receiving a segmented digital 3D model of a patient's teeth (step 24) and identifying the tooth type by classification of the aggregated features of the tooth (step 26), which can also include receiving contextual information (step 27) for use in identifying the type of tooth. The tooth identification can also be performed by receiving the 3D model or an arch within the model (step 24) and identifying the, tooth type without segmentation of the 3D model (step 25). The results of the tooth identification are stored in an electronic library of tooth shapes (step 28)” [0025], “the thirty-two different tooth types comprise the following for each of the four quadrants upper left, upper right, lower left, and lower right: central incisor; lateral incisor; canine; first premolar; second premolar; first molar: second molar; and third molar. The present method can also be used for the twenty primary teeth. The tooth recognition and identification can involve predicting the type of tooth or identifying the type of tooth with a particular degree of accuracy of the actual type for the tooth where the degree of accuracy is high enough for the identification of tooth type to be useful. For example, the identifying can include identifying a type of tooth with 90%, or 95%, or 99% accuracy.” The combination of claim 18 is incorporated here.)

Claim 4, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Somasundaram and further in view of Mason et al. (US 2016/0135925 A1).
Regarding claim 4, Liang in view of Somasundaram teaches:
The method of claim 3 wherein
However, Liang in view of Somasundaram does not, but Mason teaches:
the 3D surface image is from a cone beam computed tomography apparatus. ([0086], “Three-dimensional intraoral scans may use no ionizing radiation, making the procedure very safe relative to other techniques which may use X-rays (e.g., cone beam computed tomography (CBCT) or CAT scans). Three-dimensional intraoral scans may also have the accuracy and resolution (e.g., 20-50 microns) sufficient to detect minor or minute changes that may be difficult to detect with alternative methods”.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang in view of Somasundaram with the specific teachings of Mason to acquire more accurate image.

Claim 16 recites similar limitations of claim 4, thus is rejected using the same rejection rationale. 

Claim 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Somasundaram and further in view of Ye et. al. (US 2017/0076443 A1).
Regarding claim 8, Liang in view of Somasundaram teaches:
The method of claim 6 wherein 
However, Liang in view of Somasundaram does not, but Ye teaches:
segmenting the 3D surface image comprises using one or more of snake-based segmentation, iterative segmentation techniques, and region growing segmentation. (FIG. 6B, step S212.)
Liang in view of Somasundaram teaches segmentation of an image. Ye teaches using iterative segmentation techniques.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang in view of Somasundaram with the specific teachings of Ye to generate accurate tooth segmentation.

Regarding claim 9, Liang in view of Somasundaram and Ye teaches:
The method of claim 1 further comprising accepting and executing an operator instruction that corrects the segmentation for one or more teeth. (Ye, [0064] and FIG. 6B, step S216, “In addition, the features, seeds or seed lines can be added to the segmentation process in operator markup Step S216 by the user. The results from Step S212 are subject to inspection by the user in Step S216. Results from the hybrid automated/interactive segmentation processing can then be displayed in a display step S220, as well as stored and transmitted to another computer.” It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang in view of Somasundaram with the specific teachings of Ye to generate accurate tooth segmentation.)

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Somasundaram and further in view of Rothstein (US 2007/0298366 A1).
Regarding claim 11, Liang in view of Somasundaram teaches:
The method of claim 1 wherein 
However, Liang in view of Somasundaram does not, but Rothstein teaches:
the assigned tooth number conforms to one or more of Universal numbering, ISO numbering, and Palmer numbering notation.([0090], “The device is assembled by the dentist/provider by bonding brackets to the upper and lower, right and left, first and second premolars and canines, i.e., teeth: #4, 5, 6, 29, 28, 27, 11, 12, 13, 22, 21 and 20, (according to the Universal Numbering System), with a self-curing adhesive or a light-curing bonding technique”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang in view of Somasundaram with the Rothstein to use a universal used numbering to number the teeth, so the generated labeling can be more recognized and accepted by other people.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Somasundaram and further in view of Piron et al. (US 2019/0216545 A1).
Regarding claim 17, Liang in view of Somasundaram teaches:
The imaging apparatus of claim 14
However, Liang in view of Somasundaram does not, but Piron teaches:
wherein the surface imaging apparatus is an optical coherence tomography apparatus.([0062], “PS-OCT may be used to specifically visualize tissue exhibiting structural organization. Examples of such tissue structures include tendons that are attached to bones. Other examples of tissue that exhibit structural organization include ligaments, muscle, cartilage, tissue connective membrane, nerves, retina, blood vessel walls, some bone structures, trachea, esophagus, tongue and teeth.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang in view of Somasundaram with the specific teachings of Piron to acquire more accurate image.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liang in view of Somasundaram and further in view of Falkel (US 2018/0078347 A1).
Regarding claim 20, Liang in view of Somasundaram teaches:
The method of claim 18 wherein 
However, Liang in view of Somasundaram does not, but Falkel teaches:
identifying the tooth type comprises identifying the tooth as a supernumerary tooth.([0097], “The system 100 can identify supernumerary teeth 67 where the reference point (e.g., 67a) has a size that is less than a database size and/or a threshold size.”)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Liang in view of Somasundaram with the specific teachings of Falkel to enable the method to identify more tooth type.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611